Citation Nr: 0009048	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-26 704A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to payment or reimbursement of medical 
expenses incurred at Augusta Medical Center (AMC) from 
January 16 to 18, 1996.

2.  Entitlement to payment or reimbursement of medical 
expenses incurred at AMC on February 17 and 18, 1996.

3.  Entitlement to payment or reimbursement of medical 
expenses incurred at AMC on April 8 and 9, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 decision by 
the VA Medical Center (VAMC) in Richmond, Virginia.

This case was initially before the Board in November 1998, 
and was remanded for further development.  In January 1999, 
while the case was in remand status, the VAMC approved VA 
payment or reimbursement of medical expenses incurred during 
the first 24 hours following the veteran's admissions to AMC 
on January 15 and February 16, 1996.  The case was thereafter 
re-certified to the Board in May 1999.

When this case was before the Board in November 1998, the 
Board characterized the issue on appeal in terms of the 
veteran's entitlement to payment or reimbursement for medical 
expenses incurred at AMC from January 16 to April 9, 1996.  
When the case was reviewed by the Board a second time, in 
July 1999, the Board recharacterized the appellate issues in 
order to reflect that the more specific question developed 
for appeal was whether the veteran was entitled to payment or 
reimbursement of medical expenses incurred during three 
distinct periods of hospitalization at AMC in January, 
February, and April 1996.  Consequently, the Board then re-
characterized the appellate issues to reflect the three 
distinct periods of hospitalization, and remanded the issues 
to the VAMC a second time for further evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the VAMC has continued the denial of 
the veteran's claims.  Three supplemental statements of the 
case, one for each appellate issue, explaining the basis of 
each denial were issued in October 1999.  The veteran 
continued his appeal.  The case is now returned to the Board.

The prior Board remand in July 1999 noted that in a VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in September 
1997, the veteran indicated that he was seeking VA payment or 
reimbursement for medical expenses incurred from February 17, 
1996, to August 5, 1997, in connection with services provided 
by Orthopedic Associates.  It was stated that to the extent 
that that claim included expenses other than those 
contemplated by the present appeal, the matter had not been 
developed for appellate review.  The matter was therefore 
referred to the VAMC for further action, as appropriate.  
Once again, the Board notes that this matter has not been in 
any way developed by the appropriate VAMC during the 
intervening period of time and the matter must be again 
referred to the VAMC with direction that the issue remains a 
pending claim and should be developed as appropriate.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at AMC 
from January 16 to 18, 1996, February 17 and 18, 1996, and 
April 8 and 9, 1996, and all three periods of treatment were 
for complications related to his service connected disorders 
for residuals of multiple wounds to his lower extremities.

2.  The veteran was admitted to AMC, on January 15, 1996, and 
again on February 16, 1996, for treatment of ulcers and 
cellulitis of the left great toe; these initial treatments 
were considered emergent in nature, as they required 
immediate IV antibiotics and local wound care, and the 
closest VA facility was approximately a two hour drive away.

3.  However, the veteran's further treatments at AMC on 
January 16 to 18, 1996 and February 17 and 18, 1996 were non-
emergent in nature, as the veteran's condition had stabilized 
and the emergency had ended, and there was no medical 
condition preventing the veteran's transfer to a VA facility, 
which was feasibly available.

4.  The veteran was admitted to AMC on April 8 and 9, 1996 
for a surgical amputation of the left great toe; which was an 
elective procedure, non-emergent in nature, and could have 
been performed at a VA facility which was feasibly available.

5.  The services rendered at AMC from January 16 to 18, 1996, 
February 17 and 18, 1996, and April 8 and 9, 1996, were not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.

6.  On each occasion VA facilities were feasibly available 
for the veteran's care.  An attempt to use VA facilities 
beforehand, or to obtain prior VA authorization for the 
services required, would have been reasonable, and no 
evidence has been presented to show that VA treatment had 
been or would have been refused.


CONCLUSION OF LAW

VA payment or reimbursement of unauthorized medical expenses 
incurred at AMC from January 16 to 18, 1996, February 17 and 
18, 1996, and April 8 and 9, 1996, is not warranted.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120 
(formerly § 17.80), 17.121 (formerly § 17.80a), 17.130 
(formerly § 17.89) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the evidentiary record reveals that the veteran is 
service connected for a number of disorders, to include 
residuals of multiple wounds to the left lower extremity, 40 
percent disabling; residuals of multiple wounds to the right 
lower extremity, 30 percent disabling; residuals of multiple 
wounds to the right upper extremity, 30 percent disabling; 
residuals of multiple wounds to the trunk, 10 percent 
disabling; and donor graft site scars, noncompensably 
disabling.  His combined service connected disability is 80 
percent.  A total disability rating due to individual 
unemployability due to service connected disorders (TDIU) has 
been in effect since a January 1975 rating decision.

Of record is a private medical report from C. F. Andersen, 
M.D., of Orthopedic Associates located in Fisherville, 
Virginia, and dated in October 1995.  This letter indicates 
that the veteran had significant vascular impairment in his 
legs secondary to his service connected multiple shrapnel 
wounds.  He had also become a diabetic and had experienced 
recurrent ulcers for which he had received continuous 
treatment for many months.  It was stated that treatment of 
these ulcers had required fairly constant attention in recent 
months and that it was impractical to travel to Richmond or 
Roanoke for treatment.  The veteran had undergone a split 
thickness skin graft on the left great toe in July 1995, 
which required frequent follow-up.  Dr. Andersen expressed 
his opinion that although non-emergent, it would be 
impractical for the veteran to travel a significant distance 
for this treatment and that it would be reasonable for VA to 
reimburse these services for him.

An AMC record of admission for January 15, 1996 indicated the 
veteran had developed a two day history of cellulitis of the 
left great toe.  The blister was debrided, a sinus tract was 
unroofed between the dorsal blister and plantar ulcer, and 
the veteran was admitted for IV antibiotics and local wound 
care.  The veteran underwent daily whirlpools and Unasyn 1.5 
grams IV every 6 hours, and subsequently was reportedly doing 
well.  He was discharged on January 18, 1996.

An AMC record of admission for February 16, 1996, indicated 
that the veteran was again admitted with bright red 
cellulitis involving the proximal phalanx of the left great 
toe.  He was again admitted for local wound care and IV 
antibiotics.  The impression was diabetic foot ulcer with 
cellulitis.  He was discharged on February 18, 1996.  

The claims file also contains a telephonic authorization 
form, dated February 17, 1996.  This form indicates that Dr. 
Boatwright from AMC called the VA Medical Center at 11:16 
a.m. and gave notification that the veteran had been admitted 
for treatment of his cellulitis.  Arrangements were made for 
the veteran to be picked up at AMC at 2:00 p.m. to be 
transported by ambulance to the VA Medical Center.  The form 
states that this was "canceled at 11:40", apparently 
indicating that someone had canceled the veteran's transfer 
to the VA Medical Center.

Also of record is the discharge summary for the AMC treatment 
of the veteran from April 8 and 9, 1996.  This indicated that 
the veteran had experienced recurrent ulcers of the left 
great toe for a number of years and he was admitted for a 
surgical amputation of the left great toe, after recent bone 
scan had demonstrated osteomyelitis of the great toe.

Also of record is a November 1996 letter from Dr. Andersen 
which reported that in mid-January the veteran had begun to 
develop inflammation along the left great toe, which led to 
cellulitis of the toe and a small ulcer.  The veteran was 
admitted to the hospital for local wound care and IV 
antibiotics.  It was stated that the closest VA care facility 
was a two hour drive and the veteran had an acute infection, 
and that it would have been impractical and not very good 
medical care to refer him to the VA at that point.  It was 
also stated that it would have been impractical for the 
veteran to be riding two hours with his foot dependent and 
also for follow-up visits.  Dr. Andersen opined that coverage 
should be provided for the veteran's treatment.

By a series of January 1999 decisions, a VA physician 
determined that the veteran's admissions to AMC on both 
January 15, 1996 and February 16, 1996 were warranted for 
treatment of his cellulitis for a period of 24 hours.  Both 
of those admissions were deemed to be required for wound care 
and IV antibiotics.  However, the admission on April 8, 1996, 
for osteomyelitis and ulceration of the left great toe, was 
disapproved, as it was noted that a VA facility was 
reasonably available for this procedure.

Following the Board's second remand, a VA physician rendered 
a series of medical opinions, in August 1999, regarding the 
veteran's admissions to AMC.  Regarding first the January 15, 
1996 admission, it was stated that the veteran's admission 
for cellulitis of the left great toe required physical 
therapy and IV antibiotics.  It was stated that although 
potentially serious, this was not an acute life threatening 
emergency.  It was felt that reimbursement should be allowed 
for a 24 hour period for a period of stabilization.  However, 
after that 24 period, it was stated nothing of record would 
indicate that the veteran could not have been safely 
transferred to the VA Medical Center, which was the basis of 
the denial of reimbursement for the January 16 to 18, 1996 
period.

As to the February 16, 1996 admission to AMC, the VA 
physician opined that this admission for a diabetic foot 
ulcer and cellulitis is not usually an acute emergency.  Once 
again, 24 hours was allowed for treatment and stabilization.  
However, it was stated that the veteran had refused transfer 
to the VA Medical Center after it was scheduled.  The VA 
physician opined that the veteran could have easily been 
transferred to the VA Medical Center within 24 hours and this 
was the basis of the denial of reimbursement for the February 
17 and 18, 1996 period.

Finally, regarding the April 8 and 9, 1996 treatment at AMC, 
the VA physician noted that this was an elective procedure 
which was done during a prescheduled admission and was not an 
emergency.  It was stated that the necessary treatment could 
have been accomplished at the available VA facility.

II.  Analysis

The veteran and his representative contend, in essence, that 
he is entitled to VA payment or reimbursement of the medical 
expenses in question.  It is argued that the care was 
emergent and that VA facilities were not feasibly available 
to provide the required treatment, inasmuch as the veteran 
has stated that VA facilities were approximately 110 miles 
and a two hour drive away.

The evidence shows that all three of the veteran's treatments 
at AMC in question (January 16 to 18, 1996, February 17 and 
18, 1996, and April 8 and 9, 1996) were for conditions 
involving his left foot and left great toe, and were related 
to his service connected disorders of the lower extremities.  
Dr. Andersen opined that these treatments were necessary due 
to vascular impairments secondary to the veteran's service 
connected disorders of the lower extremities.  There is no 
contradictory evidence of record.  Thus the Board accepts 
that all the treatments in question were related to the 
veteran's service connected disorders.

The evidence further shows that, at the time of admission on 
January 15, 1996 and also on February 16, 1996, the veteran 
was experiencing ulcers and cellulitis of the left great toe, 
which required immediate treatment with IV antibiotics and 
local wound care.  The medical evidence submitted by Dr. 
Andersen opined that it would have been impractical for the 
veteran to go to the VA facility for care of these 
conditions.  Dr. Andersen also opined that it would not have 
been very good medical care to refer the veteran to VA at 
that point.  Dr. Andersen also opined that frequent follow-up 
care was also required and that travel of two hours for such 
care would have been impractical.

Under these circumstances, the Board finds that the claim for 
VA payment or reimbursement of unauthorized medical expenses 
is well grounded.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. 
§ 17.120 (formerly § 17.80).  See Woodson v. Brown, 8 Vet. 
App. 352, 355-56 (1995), and Parker v. Brown, 7 Vet. 
App. 116, 119 (1994) (suggesting that the veteran's own 
averment of an emergency might be enough to make a claim well 
grounded under 38 U.S.C.A. § 1728); Hennessey v. Brown, 
7 Vet. App. 143, 147 (1994) (indicating that the emergent 
nature of a condition bears significantly on whether a VA 
facility was feasibly available for treatment).

In order to establish entitlement to VA payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy each of three regulatory 
conditions.  The claimant must show that:

(a) The care and services rendered were either:

	(1) for an adjudicated service- connected disability, or

	(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

	(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

	(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of 
hospital care or medical services for reasons set forth in 
38 C.F.R. § 17.47(j) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
§ 17.80).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:
	(a) Who received emergency hospital care could have been 
transferred from the non-VA  facility to a VA medical center 
for continuation of treatment for the disability, or
	(b) Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.
From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121 
(formerly § 17.80a)

No payment or reimbursement of unauthorized medical expenses 
will be made under circumstances where treatment is procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (formerly § 17.89).

Upon review of the record, the Board notes that as to the 
dates of admission on January 15, 1996 and also on February 
16, 1996, a VA physician determined that reimbursement was 
warranted for a 24 hour period in each case, in order to 
provide the veteran with an opportunity to have his condition 
stabilized.  To that extent, VA apparently acknowledged that, 
at least for the initial 24 hour period of treatment, the 
treatment was emergent in nature and a VA facility was not 
feasibly available at that time, as an attempt to use them 
would have been impractical.

However, the VA physician has further opined that after the 
initial 24 hour period, as to January 16 to 18, 1996 and 
February 17 and 18, 1996, the veteran's condition had 
stabilized to allow transfer, that neither treatment was 
involving an acute life threatening emergency, and there was 
nothing to indicate that the veteran could not have been 
safely transferred to the VA.  In deed, as to the second 
period, transfer had actually been scheduled but was then 
canceled without explanation as to why.  There is no medical 
evidence to rebut this assessment by the VA physician.  In 
this regard, Dr. Boatwright of AMC did arrange for transfer 
of the veteran on the second admission, clearly indicating 
that transfer was possible, even though it did not actually 
occur.  Also, although Dr. Andersen opined that it would have 
been impractical for the veteran to go to VA for treatment, 
he did not indicate that the treatment was emergent in 
nature.  Thus, the opinion of the VA physician as to January 
16 to 18, 1996 and February 17 and 18, 1996 is uncontradicted 
by medical evidence of record, at least as to the non-
emergent nature of such treatment.  The assessment that the 
emergency had ended means that payment by VA for additional 
periods of treatment cannot be approved.  

Turning now to an analysis of the third period in question, 
the treatment of April 8 and 9, 1996, the medical record does 
indicate that this was an elective surgical procedure 
scheduled after a bone scan had indicated the presence of 
osteomyelitis in the veteran's left great toe.  The VA 
physician has opined that this was non-emergent in nature.  
There is no medical evidence of record to contradict this 
assessment.

In summation, the evidence clearly shows that all three 
periods of treatment were related to the veteran's service-
connected disorders of the lower extremities.  Therefore, he 
satisfies the first of the aforementioned criteria for VA 
payment or reimbursement of unauthorized medical expenses 
(denoted (a) above).

As to the second of the aforementioned criteria (denoted (b) 
above), the Board notes that a VA physician has opined that 
each treatment was not emergent in nature.  The treatment on 
January 16 to 18, 1996 and February 17 and 18, 1996 was 
described as for a potentially serious condition, but not an 
acute emergency or not a life threatening emergency.  In 
fact, the physician opined in effect that the emergency had 
ended.  The treatment on April 8 and 9, 1996 was described as 
elective.  Even Dr. Andersen, although he indicated that 
follow-up care at the VA would be impractical for the 
veteran, did not indicate that the treatment was emergent in 
nature.  Thus, there is no evidence to indicate that any of 
the claimed periods of treatment were emergent.  The Board 
finds that the most recent VA opinion is decisive on this 
question, as it was made by a VA physician who conducted a 
full review of the veteran's clinical record, and sets forth 
a reasonably detailed explanation for the conclusions that 
the services were not rendered in a medical emergency.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence shows that, with respect to 
the first two periods of treatment, for which payment for the 
initial 24 hour period of treatment was approved, the medical 
emergency ended after that initial period, based on an 
opinion of a VA physician.    Further, the last treatment in 
question not rendered in a medical emergency of the type 
contemplated by applicable law.  Although the veteran has 
argued that the entire periods of treatment were necessitated 
by medical emergencies, his opinion, that of a layman, is 
unsupported by the record.  To the extent that Dr. Andersen 
opined that treatment at the VA would be impractical for the 
veteran, the Board notes that impracticality does not satisfy 
the requirement of emergent nature of treatment, and does not 
meet the required standard for reimbursement.

The Board also finds that the preponderance of the evidence 
shows that the last of the aforementioned criteria for VA 
payment or reimbursement of unauthorized medical expenses 
(denoted (c) above ) has not been met.  The record contains 
an opinion from a VA physician, as to the first two 
treatments, that the veteran could have easily been 
transferred to a VA facility, and as to the third treatment, 
that the elective surgical procedure could have easily been 
scheduled at a VA facility.  The Board has considered that 
the VA facility was approximately a two hour drive away, but 
the test is not one of which location was most convenient for 
the veteran.  The Board has also considered Dr. Andersen's 
opinion that treatment at the VA would have been impractical 
for the veteran.  However, the Board finds that Dr. 
Andersen's opinion is outweighed by the VA opinion which 
after review of the entire record, indicated that treatment 
at the VA was both feasible and available.

Given the Board's conclusion that the veteran's treatments 
were not emergent, and the VA physicians' statements 
indicating that appropriate VA facilities were available to 
the veteran, and the lack of any evidence indicating that VA 
treatment had been or would have been refused, the Board 
finds that the weight of the evidence is against the 
veteran's assertion that VA facilities were not feasibly 
available for his care.

The preponderance of the evidence shows that the second and 
third of the aforementioned criteria for VA payment 
reimbursement of unauthorized medical expenses (denoted (b) 
and (c) above) have not been met.  Accordingly, the appeal 
for all three periods of treatment in question must be 
denied.


ORDER

Entitlement to VA payment or reimbursement of unauthorized 
medical expenses in a private facility from January 16 to 18, 
1996, is denied.

Entitlement to VA payment or reimbursement of unauthorized 
medical expenses in a private facility from February 17 and 
18, 1996, is denied.

Entitlement to VA payment or reimbursement of unauthorized 
medical expenses in a private facility from April 8 and 9, 
1996, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

